Citation Nr: 0316900	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-01 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to an increased initial evaluation for 
chronic adjustment disorder, currently rated as 30 percent 
disabling.

3.  Entitlement to an initial compensable evaluation for 
neuromuscular syndrome.

4.  Entitlement to a permanent and total rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	American Red Cross




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to August 
1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina. 

The veteran's claims for entitlement to service connection 
for a back disorder, for entitlement to service connection 
for a psychiatric disorder, and for entitlement to a 
compensable rating for a neuromuscular disorder were remanded 
by the Board in October 2001.  By rating action in September 
2002, the veteran was granted service connection and a 30 
percent rating for a chronic adjustment disorder.  The 
veteran submitted a notice of disagreement with the 
assignment of the 30 percent rating in March 2003.  Included 
with the March 2003 notice of disagreement was a VA Form 9, 
in which the veteran indicated that he wanted to appeal the 
30 percent rating assigned for his psychiatric disorder.  The 
RO issued a statement of the case concerning the 30 percent 
rating for a psychiatric disorder in May 2003.  In June 2003, 
the veteran resubmitted a copy of the March 2003 Form 9, 
indicating that he wished to appeal the 30 percent rating 
assigned for his service-connected psychiatric disorder.  The 
Board is of the opinion that the resubmitted Form 9 is a 
valid and timely received substantive appeal for the 
increased rating for a psychiatric disorder issue.  The Board 
further notes that the veteran's representative provided 
argument on this issue in a June 2003 informal hearing 
presentation.  Accordingly, the claim for a higher initial 
rating for a chronic adjustment disorder is now properly 
before the Board. 

Additional medical evidence was received from the veteran in 
June 2003.  Included with this evidence was a waiver of RO 
review.  Accordingly, the Board may consider this evidence 
without returning the veteran's claims to the RO for review.

The veteran was informed by the Board that he had been 
scheduled to appear at a hearing before a Veterans Law Judge 
in October 2003.  In a June 2003 letter, the veteran 
requested that his hearing be cancelled, and requested that 
the Board consider his claims.

The veteran's claims for increased initial ratings for a 
chronic adjustment disorder and for a neuromuscular syndrome, 
and the veteran's claim for a total rating based on 
individual unemployability due to service-connected 
disability, are the subject of a remand following the Order 
section of this decision.


FINDING OF FACT

Competent medical evidence of record indicates that the 
veteran has degenerative disc disease of the lumbar spine due 
to service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was incurred in 
active service.  38 U.S.C.A. § 1131, (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
the claimant's and VA respective development 
responsibilities.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)].

Service medical reports are of record, and post-service VA 
and private medical reports have been obtained.  The Board 
has obtained medical opinions from several VA fee-based 
physicians.  The veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge.  The veteran has 
not identified any outstanding available evidence necessary 
to substantiate his claim for service connection for 
degenerative disc disease of the lumbar spine.  There is no 
indication that there exists any evidence which has a bearing 
on the issue decided which has not been obtained.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  Accordingly, no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by statute. 

The Board finds that the discussions in the rating decisions, 
the statement of the case (SOC), the supplemental statements 
of the case and letters sent to the veteran, informed him of 
the information and evidence needed to substantiate his 
service connection claim.  While the VA has not fully 
apprised the veteran of the development the VA would attempt 
to perform, and the evidence the veteran needed to provide, 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002), in light 
of the outcome of this decision, further development in this 
regard would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
VA resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claim for service connection for 
degenerative disc disease of the lumbar spine.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

An April 4, 1983 service medical record indicates that the 
veteran needed follow-up on a back problem.  Additional 
service medical records were received from the veteran in 
January 1999.  These records reveal that the veteran first 
complained of back pain on April 4, 1983.  On April 5, 1983, 
the veteran complained of pain in the low back on standing.  
The veteran again complained of low back pain on April 7, 
1983.

The veteran was afforded a VA examination in October 1983.  
The veteran reported that he experienced pain in his leg when 
he stood for a long time.  The impression was weakness of the 
shoulders and other parts of the body of unknown etiology.

Private medical records reveal that the veteran experienced 
back pain after a motor vehicle accident in July 1994.  A 
December 1994 statement of D.E.T., M.D., indicates that the 
veteran had had pain in the lower back, with radiation to the 
right thigh and foot, since July 1994.  Dr. D.E.T. noted that 
the veteran had had some back symptoms prior to the accident.  
In a March 1995 letter, Dr. D.E.T. indicated that the 
veteran's degenerative disc changes had likely pre-existed 
the July 1994 trauma.  He further stated that the veteran's 
disc bulges were likely caused by, or worsened, by the recent 
trauma.

On VA examination in February 1998, the veteran reported a 
history dating back to 1983 of injury to his back, with low 
back pain.  The veteran reported constant daily pain in his 
lower back since that time.  Occasionally the pain radiated 
down the right buttock to the right leg, sometimes as far 
down as the firth ankle.  The diagnosis was degenerative disc 
disease of the lumbosacral spine, with residuals.

The veteran was examined by B.I.K., M.D., in June 2001.  The 
veteran was noted to have severe back and leg pain in the L5 
distribution.  It was Dr. B.I.K.'s opinion that the veteran's 
back problems existed prior to military service and were 
possibly aggravated by service.

The veteran appeared at a hearing before the undersigned 
Veteran's Law Judge in July 2001.  The veteran testified that 
his low back problems and pain began while he was in service.  
He stated that he had had back problems continuously since 
that time.

The veteran was afforded a VA orthopedic examination in April 
2002.  The veteran reported that he first had back pain in 
April 1983.  He stated that the back pain had worsened since 
1983, with degeneration of his spinal discs.  The diagnosis 
was degenerative disc disease, and minimal dextroconvex 
scoliosis of the lower thoracic and upper lumbar spine.  The 
examiner noted that the veteran had no prior history of back 
pain before 1983 and that a review of his medical records 
demonstrated that his first episode of back pain was in April 
1983 during his military service.  It was the VA examiner's 
opinion that it was more likely than not that the veteran's 
current low back disability was related to the veteran's 
service.

On VA neurological examination in April 2002, no history or 
complaints of a back problem were discussed by the examiner 
in the body of the examination report.  The impression 
included history of fascioscapulohumeral muscular dystrophy, 
chronic sleep disorder, chronic fatigue syndrome, and 
fibromylagia pain.  Following the examination report, the 
examiner stated that based on a review of the medical record, 
history and physical examination, it was the examiner's 
opinion that the veteran's current low back disability was 
less likely than not related to his military service.

The veteran was once again provided a VA examination in 
January 2003.  The diagnoses included degenerative disc 
disease of the lumbar spine and multilevel degenerative disc 
disease.  The examiner noted that based on his review of the 
record, physical examination, and history, it was his opinion 
that the veteran's current lower back disability was not due 
to his military service.  The examiner noted that to his 
knowledge there was no injury sustained by the veteran in 
service.  The examiner further noted that there were progress 
notes made during service that the veteran complained of 
lower back pain, but there was no diagnosis made of a lower 
back disability.

In June 2003, the veteran submitted a May 2003 independent 
medical evaluation from a private Neuro-radiologist.  The 
examiner indicated that he based his opinion on a review of 
the service medical records, the post service records, lab 
reports, imaging reports, lay statements, physician 
statements, and upon medical literature review.  The examiner 
provided a review of the relevant medical evidence beginning 
with the veteran's complaints of back pain in service.  The 
examiner noted that the veteran's case presented a confusing 
picture because the veteran had several simultaneous 
diagnoses which potentially had overlapping signs and 
symptoms.  He noted that it was clear that the veteran 
entered service with a normal physical and that he sustained 
a spine injury during service as documented in his progress 
notes.  The examiner noted that the veteran's current imaging 
studies show degenerative back disease.  He pointed out that 
a November 1999 MRI of the lumbar spine revealed degenerative 
back disease and that study was done when the veteran was 36 
years old.  The examiner stated that the degenerative changes 
of the veteran's spine were out of proportion to the 
veteran's age at the time and were therefore most likely due 
to service injuries.  He went on to state that it was well 
known that injuries to the spine early in life often lead to 
advanced degenerative changes later in life, due to the 
resultant chronic ligament laxity and spine instability.  The 
examiner stated that it was his opinion that the veteran's 
current spine degenerative changes and neurologic problems 
(sciatica) were due to his in-service back injury, based on 
the imaging and the literature concerning the development of 
spinal degenerative changes.

In this case there are quite conflicting medical opinions as 
to whether the veteran's current low back disability is 
related to service.  The April 2002 VA neurological examiner 
was of the opinion that the veteran's current low back 
disability was less likely than not related to service.  The 
Board does not find that this opinion should be given 
extensive weight, as this examination report is primarily 
concerning the veteran's service-connected neuromuscular 
disorder and there was no discussion of the veteran's low 
back except for the opinion at the end of the report.  
Furthermore, the examination report does not indicate that 
this examiner considered the veteran's complaints of low back 
pain during service.  The Board does find the January 2003 VA 
examination report to have substantial probative value.  The 
January 2003 VA examination report does reveal an extensive 
review of the veteran's medical history, including complaints 
of back pain during service.  Based on his review, and upon 
there being no diagnosis of a back disability during service, 
or of a back injury during service, it was his opinion that 
the veteran's current back disability was not likely due to 
service.

In support of the veteran's claim, the Board notes that the 
record first reveals that the veteran experienced back 
problems during service.  Furthermore, when examined by the 
VA in October 1983, the veteran was noted to have leg pain on 
standing.  The Board notes that the veteran has consistently 
complained of sciatic pain down his right leg.  While the 
veteran received an injury to his back in July 1994, a 
private examiner stated in March 1995 that the veteran's 
degenerative disc changes had likely pre-existed the July 
1994 trauma.  Furthermore, the April 2002 VA orthopedic 
examiner, after a review of all the medical evidence, and an 
examination of the veteran, expressed the opinion that the 
veteran's current back disability was related to service.  He 
noted that the record revealed the first episode of back pain 
was during military service.  In addition, the June 2003 
independent medical examiner also expressed the opinion that 
the veteran's current low back disability resulted from 
service.  The independent medical examination report 
indicates a thorough review of the veteran's medical history.  
This examiner provided a detailed history and analysis of the 
veteran's low back disability.  He noted that the veteran's 
back problems were first noted in service, that the veteran 
was found to have degenerative back disease which was out of 
proportion with his age, and that medical literature supports 
that injuries to the spine early in life often lead to 
advanced degenerative changes later in life.  

The Board finds that the evidence is at least in equipoise as 
to whether the veteran's current low back disability is 
related to service.  Accordingly, the Board is of the opinion 
that, with resolution of doubt in the veteran's favor, the 
evidence supports entitlement to service connection for 
degenerative disc disease of the lumbar spine.  


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is granted.


REMAND

With respect to the veteran's claims for increased initial 
ratings for a chronic adjustment disorder and for a 
neuromuscular syndrome, the VA has not fully apprised the 
veteran of the development the VA would attempt to perform, 
and the evidence the veteran needed to provide.  See 
Quartuccio, supra.

The RO denied the veteran's claim for a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) by rating action in February 2003.  A 
letter received from the veteran in March 2003 indicated that 
the veteran disagreed with the denial of his claim for a 
TDIU.  The RO has yet to issue the veteran a statement of the 
case on this issue.  Since there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the current lack of a statement of the case for 
this issue is a procedural defect requiring remand.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2002); see 
also Manlincon v. West, 12 Vet. App. 238 (1999).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided recent treatment for 
his psychiatric disability and 
neuromuscular syndrome.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

3.  When the above actions have been 
accomplished, the RO must readjudicate 
the issues on appeal with consideration 
of all pertinent evidence received since 
issuance of the March 2003 supplemental 
statement of the case.  If the benefit 
sought is not granted, the RO must 
provide the appellant and his 
representative a supplemental statement 
of the case, and afford the appropriate 
period of time to respond.  Thereafter, 
the case should be returned to the Board, 
as indicated.  



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



